WRIT OF ERROR TO THE DISTRICT COURT OF RAMSEY COUNTY.Nathaniel P. Kerr, the Plaintiff below, sued the Steamboat Palls City, under Chapter 86 of the Devised Statutes of Minnesota.The Defendant demurred to the Plaintiff’s complaint, upon the ground,—First. That'it did not show that the debt therein specified was contracted on account of supplies furnished for the use of said boat, nor for any other matter or thing specified in section 1, chapter 86 of the Devised Statutes.*391Third. Because it sliows that the Plaintiff received and accepted a negotiable draft or instrument for said indebtedness on O. L. Chase, and -which was accepted by him, thereby merging and destroying any lien upon, or right of holding said boat, or making her a party to the action.The District Court overruled the demurrer, and the following Opinion was filed by Judge Siibkb unto :To this part of the complaint the demurrer raises the objection that, inasmuch ;.s the Plaintiff advanced money only to purchase the supplies, and did not in fact furnish them by bis own delivery, lie does not bring himself within the authority of Section 1, page 437 of the Ileviged Statutes of this Territory. The language of so much of the Section as applies to this cause is, “ that every boat shall be liable for all debts contracted by the master, &c. on account of supplies furnished for the use of such boat,” &c. The facts alleged in the complaint being admitted by the demurrer, the simple question arises: Can a third party who advances money to a master to supply the necessities of'the boat, when the money is actually expended for that purpose, maintain his action by force of the statute provision above cited % The boat having received tbe supplies and used tbe Plaintiff’s money, tlie equity of tbe case is clearly with the Plaintiff. But the action in this form is unknown to the common law’ — is founded upon the Statute cited, and therefore, according to all rules of law, must be construed with some degree of strictness. This rule, however, does not go so *392far as to compel a court to put such a construction upon a statute provision as to prevent its obvious meaning and intention.A legitimate enquiry is: What did the Legislature that enacted the Law design to effect by it? This enquiry becomes necessary in the interpretation of all statutes, in order to determine clearly the meaning of the language used to harmonize what may seem contradictory, and explain that which is uncertain. If, in the passage of the statute law under consideration, the Legislature designed to enlarge the credit of boats, and at the same time protect the creditors by a simple statute-lion upon the boat in favor of the creditor, it seems obvious enough that the object was accomplished.It is the duty of courts to give such construction to the several parts of the law as shall best carry out the intention of the Legislature and best subserve the interests of those intended to be aided by it. The language of the law is: “ on account of supplies furnished for the use of such boat.” Now, the most obvious meaning of this language is this: — If any person, by his money, his credit, or other means, supplies the necessities of the boat, he shall have a lien upon the boat to the extent of the credit given. It is a most narrow construction, as it seems to me, to say that he who furnishes the boat with money to purchase the necessary supplies is in a worse condition than he who in the pursuit of his ordinary business sells his goods to the boat for profit and gain.By the civil law the master, or any other person who fits out a vessel or advances money for that pv/rpose, has a lien upon the vessel. (See authorities cited in 3 Kent, 168.) I find no distinction anywhere made between a case of furnishing supplies and advancing money for that purpose, nor can I perceive the least reason for it. It is fair always to presume that a legislature, when enacting laws upon any subject, has in view the common law upon the subject. If we take this view of it, the legislature which enacted this law, knowing that by the common law an authority to furnish supplies and create a lien necessarily included an authority to advance money for that purpose, must have intended that the provision in question should receive a similar practical and liberal construction.An infant, under the age of twenty-one years, is liable for money advanced for necessaries for his use, and such is the settled law: and yet this doctrine is based exclusively upon the principle that the infant is liable only for necessaries. He is not, however, liable for money loaned to him to procure necessaries : and the reason given by the courts why he is not, is that he is presumed to be incapable of expending the money judiciously. (See Oooivyn on Contracts, p. 626, and cases there cited.) There can be no pretence in this case that the master of the boat was not quite as competent to purchase the necessary supplies as a stranger would have been, and the reason therefore applicable to the case of infants does not exist in this.So, where the wife can render her husband liable only for necessaries, one who lends her money to pay for such necessaries may maintain an action against the husband. Starkie, in his work upon evidence, says “ there seems to be no satisfac*394tory reason, why one who has lent money to the wife (who has been turned out of doors by the husband), in order to provide her with necessaries, should not be entitled to recover it from her husband. 2 Sta/rldés ,Ev. 697. See also Ilcvrris vs. Lee, 1 P. W’ms. 482, cited in note, pp. 698, same volume: in which it was held that one loaning money to the wife 'to pay for necessaries and surgeon’s fees, stood in the place of the jjerson furnishing the necessaries, and was entitled to recover. And yet the husband was only liable for necessaries, as the boat in this case is liable for supplies.On the whole, I am satisfied that the objection is not well taken.The demurrer is overruled. The Defendant has twenty days to answer upon payment of costs of demurrer.Judgment was entered for want of an answer, and the Defendants sued out a writ of Error.[The points and authorities of the Plaintiff in Error are not on file. ]The following are the points and authorities relied upon by the Defendant in Error:First. The complaint alleges and shows that the debt was contracted by the master and agent of the Defendant “ on account of supplies furnished for the use of such Defendant, the Steamboat “ Falls City,” and sets-forth a cause of action clearly *395■within the provisions of chapter 86 of the Revised Statutes of Minnesota. Moneys furnished the master or agent of a boat, for the express purpose of and used by him for “ purchasing and furnishing stores and provisions to enable her to proceed on her usual business,” are supplies within the meaning of that Act. See Rev. Stai. p. 437, chap. 86, see. 1, et seq.; 3 Kent’s Com. 1Y0, note “b”, and cases referred to; Davies’ Me. Rep. 71, David, vs. Child; Wa/t'es’ D. C. Rep. 322, The Pa/ragon; 2 Gallis’ Rep. 345, The Jerusalem; 7 Cowen’s Rep. 670, Ingersol vs. Van BoJikeUn; 4 Mass. Rep. 92, Lane vs. Permima/n; 14 Mass. Rep. 182, Kewhall vs. Dunlop.Second. The Plaintiff in his complaint alleges that he is ready to produce the draft or instrument mentioned therein, or to deliver the same to the Defendant, as the Court may direct: and relies solely upon his lien in rem. See 12 Wheaton’s Rep. 611, Ramsay vs. Allegre; 9 Miss. Rep. 59; Steamboat “Charlotte” vs. Raymond; 6 same, 552, 555 ; 9 same, 64; 10 Peters’ R. 532; 11 John. 513; 14 John. 404; 3 Johnson’s Cases, 71'; 5 Wend. 490; 7 Kill, 128 ; 10 K. II. 505 ; 5 Barbour, 398; 6 same, 244; 9 Conn. 23; 1 McCord, 94; 3 McLean, 265.Third. The decision and judgment in the Court below were authorized by the law governing the case.The judgment of the Court below was reversed in the Supreme Court-, upon a point not raised in the District Court, to wit: that the contract set forth in the complaint was made and entered into without the limits of the Territory, and that chapter 86 Revised Statutes would not apply to such a contract, the remedy of the Plaintiff being against the owners of the boat. The Opinion was delivered by 'Welch, Chief Justice,, but was not filed.